Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 1 line 4, there is no antecedent bases for the words “the same delay unit.”  It should read – a same delay unit –

Reasons for Allowance

Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
1) The prior art by Van Der Borght et al. Publication No. US 2013/0229736 discloses a surge protection power supply clamping circuit, comprising at least one drive unit [Fig. 3, 308-1] and at least one discharge unit [Fig. 3, 303-3], wherein the discharge units [Fig. 3, 303-1, 303-2, 303-n] are connected to the corresponding drive units [Fig. 3, 308-1, 308-2, 308-n] respectively, the drive units are connected to the same delay unit [Fig. 1, the drive units are connected to the same delay unit 304].
However, Van does not disclose that the delay unit and the discharge units are each connected to a power supply voltage and a ground cable; the drive units or the 
2) The prior art by Chen et al. Publication No. US 2014/0063665 discloses a surge protection power supply clamping circuit, comprising at least one drive unit [Fig. 1, 101] and at least one discharge unit [Fig. 1, 102], wherein the discharge units [Fig. 1, 102, 112, 132, 142] are connected to the corresponding drive units [Fig. 1, 101, 111, 121, 131, 141] respectively, the drive units are connected to the same delay unit [Fig. 1, the drive units are connected to the same delay unit 150].
However, the prior art does not disclose that the delay unit and the discharge units are each connected to a power supply voltage and a ground cable; and the drive units or the discharge units are sequentially controlled in a wiring direction of the power supply voltage, so that each discharge unit has the same sum of an equivalent conduction resistance and an equivalent metal wiring resistance. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 5: The prior art does not disclose that the delay units are sequentially controlled in a wiring direction of the power supply voltage, so that each discharge unit has the same sum of an equivalent conduction resistance and an equivalent metal wiring resistance.  This 
3) The prior art by Miller et al. Patent No. US 6,724,603 discloses a surge protection power supply clamping circuit, comprising at least one drive unit [Fig. 2, buffer 54] and at least one discharge unit [Fig. 2, transistor 46], the delay unit and the discharge units are each connected to a power supply voltage and a ground cable; and the drive units or the discharge units are sequentially controlled in a wiring direction of the power supply voltage, so that each discharge unit has the same sum of an equivalent conduction resistance and an equivalent metal wiring resistance. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836